L dina, |, Ld wa.

 

 

Case 1:19-cv-10089-LGS Document10 Filed 11/20/19 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Sen Kong Then

 

1:19- CV-10089-LGS
~ against -

An Hao 187 Inc. (D.B.A. Akimoto Sushi) Be Pe ANSWER
RuiAnWang,and Rui Hao Wang os ee

 

Tee
a

ADMISSIONS AND DENIALS

NATURE OF ACTION

 

>
ee

1. Defendant denies the allegations in paragraph] 1. Rui An Wang has had no material association
or affiliation, in whole or in part, with Akimoto Sushi or An Hao 187 Inc. Defendant Rui Hao
Wang admits Plaintiff Then is a former employee of Akimoto Sushi.

2. Defendant denies the allegations in paragraph| 2. Rui An Wang has never owned, operated, or
controlled, in whole or in part, Japanese restaurant Akimoto Sushi, 187 Church St, New York,
NY 10007. Defendant Rui Hao Wang admits to owning and operating Akimoto Shushi.

3. Defendant denies the allegations in paragraph 3.

4. Defendant admits the allegations in paragraph 4.

5. Defendant denies the allegations in paragraph| 5. Plaintiff Then worked no more than 35 hours
per week, with appropriate wage and spread of hours compensation for the hours that he

worked.

6. Defendant denies the allegations in paragraph 6. Defendant paid Plaintiff Then appropriately for
the hours he worked (8.5 hours per day), with|a wage of $80 per day, plus tips.

 

 
7. Defe

Case 1:19-cv-10089-LGS Document 10 Filed 11/20/19 Page 2 of 9

ndant denies the allegations in paragraph 7. Plaintiff Then’s spread of hours pay (one hour

extra| pay per day) was factored-into and included in his $80 per day wage.

8. Defe
hour,
work

ndant denies the allegations in paragraph 8. Plaintiff Then was paid at a rate of $8.42 per
which was above the required New York City minimum wage rate for tipped food service
ers when Then began work in November 2017; though may have been below the required

rate by 2019.

9. Defel

ndant denies the allegations in paragraph 9. Plaintiff Then was employed as a tipped food

service worker, and paid appropriately as such.

10.

11.
35 ho

12.

Defendant denies the allegations in paragraph 10.

Defendant denies the allegations in paragraph 11. Plaintiff Then worked no more than
urs per week.

Defendant lacks knowledge or information sufficient to form a belief about the truth of

the affezations in paragraph 12.

13.

Defendant lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 13.

JURISDICTION AND VENUE _
14. Defendant lacks knowledge or information sufficient to form a belief about the truth of
the allegations in paragraph 14.
15. Defendant lacks knowledge or information sufficient to form a belief about the truth of
the allegations in paragraph 15.
16. Defendant admits the allegations in paragraph 16.
17. Defendant denies the allegations in paragraph 17. Plaintiff Then was employed at —

Akimpto Sushi from November 2017 until April 2019.

18,
the al

19.

Defendant lacks knowledge or information sufficient to form a belief about the truth of
egations in paragraph 18.

Defendant denies the allegations in paragraph 19. Rui An Wang has never owned,

operated, or controlled, in whole or in part, Japanese restaurant Akimoto Sushi, 187 Church St,

New

York, NY 10007. Defendant Rui Hao Wang admits to owning and operating Akimoto
Shushi.

 

 
 

 

 

Case 1:19-cv-10089-LGS Document

20. Defendant admits the allegations in pat

10 Filed 11/20/19 Page 3 of 9

agraph 20.

 

21. Defendant denies the allegations in patagraph 21. Rui An Wang has had no material
association or affiliation, in whole or in part, with Akimoto Sushi or An Hao 187 Inc} and has
never been an owner, officer, or agent of, or passess operational control of, have ownership

interest in, or control significant functions of,

imoto Sushi or An Hao 187 Inc. Rui An Wang

has never determined the wages or compensation of the employees at Akimoto Sushi, or

established the schedules of the employees, or
authority to hire or fire employees.

22. Defendant denies the allegations in pat

engaging in a separate and independent business adjacent to Akimoto Sushi.

maintained employee records, or had the

agraph 22. Rui An Wang is an individual

FACTUAL ALLEGATIONS
23. Defendant admits the allegations in paragraph 23.
24. Defendant denies the allegations in patagraph 24. Rui An Wang has had no material

association or affiliation, in whole or in part,
never been an owner, officer, or agent of, or pe
interest in, or control significant functions of, /

ith Akimoto Sushi or An Hao 187 Inc; and has
Issess Operational control of, have ownership
\kimoto Sushi or An Hao 187 Inc.

25. Defendant denies the allegations in paragraph 25.
26. Defendant denies the allegations in paragraph 26.
27. Defendant denies the allegations in patagraph 27.
28. Defendant denies the allegations in paragraph 28.
29. Defendant denies the allegations in paragraph 29.
30. Defendant denies the allegations in paragraph 30. Rui An Wang never had the power to

hire or fire Plaintiff Then, or control the terms

the rate and method of any compensation in exchange for Plaintiff Then’s services.

or conditions of his employment, or determine

31. Defendant lacks knowledge or information sufficient to form a belief about the truth of
the allegations in paragraph 31.

32. - Defendant admits the allegations in paragraph 32.

33. Defendant admits the allegations in paragraph 33.

34. Defendant lacks knowledge or information sufficient to form a belief about the truth of
the allegations in paragraph 34. |

 

 
  

Case 1:19-cv-10089-LGS Document 10 Filed 11/20/19 Page 4 of 9

35. Defendant denies the allegations in paragraph 35. Plaintiff Then was employed by
Deféndant Rui Hao Wang at Akimoto Sushi from November 2017 until April 2019.

36. Defendant admits the allegations in paragraph 36.

37. Defendant denies the allegations in paragraph 37.

38. Defendant denies the allegations in paragraph 38.

39, Defendant denies the allegations in paragraph 39. Plaintiff Then worked no more than

35 hours per week.

40. Defendant denies the allegations in paragraph 40. Plaintiff Then was employed at
Akimoto Sushi from November 2017 to April 2019, during which he worked no more than four
days|per week, from 11:00am to 3:00pm, and again from 6:00pm to 10:30pm.

4l. Defendant admits the allegations in paragraph 41.

42. Defendant denies the allegations in paragraph 42. Plaintiff Then was paid $80 per day in
wag¢s; plus tips, which averaged $125 per day, and were no less than $100 per day.

43. Defendant denies the allegations in paragraph 43. Plaintiff Then was paid $80 per day in
wagés; plus tips, which averaged $125 per day, and were no less than $100 per day.

44, Defendant denies the allegations in paragraph 44. Plaintiff Then was paid $80 per day in
wag¢s; plus tips, which averaged $125 per day, and were no less than $100 per day.

4S, Defendant denies the allegations in paragraph 45. Defendant advised Then at the start of
his employment that his tips were included as offset to his wages.

46. Defendant denies the allegations in paragraph 46. Defendant accounted for Then’s tips
on a laily basis, through records of customer electronic payments, which included tips, and
accounted for over 90% of the payments, and from the cash tip deposits made from the delivery
emplpyees of that day. All tips, both electronic and cash, were totaled daily at close of business
and distributed evenly among delivery employees of that day.

47. Defendant admits the allegations in paragraph 47. Defendant required Plaintiff Then to
be punctual with his work time, detailed above, which he consistently was, and so no other
means was deemed necessary.

48. Defendant denies the allegations in paragraph 48. On or about April 19, 2019, Plaintiff
Then! met with defendant to arrange a settlement to this matter, after which Then signed a
written agreement and accepted $3000 from Defendant. Plaintiff Then fully understood the
terms and conditions of the agreement, as both parties are fluent in the Chinese language, and
signed it on his own accord and without coercion.

 

 
 

 
i

a

 

 

 

Case 1:19-cv-10089-LGS Document

10 Filed 11/20/19 Page 5of9

49. Defendant admits the allegations in paragraph 49.
50. Defendant admits the allegations in paragraph 50.
51. Defendant denies the allegations in paragraph 51. Defendant provided Plaintiff Then

with all relevant information verbally in the C
November 2017.

52. Defendant admits the allegations in patagraph 52.

53. Defendant denies the allegations in par
35 hours per week.

54. Defendant admits the allegations in pajeeraph 54.

55. Defendant denies the allegations in p

nese language upon Then’s start of work in

agraph 53. Defendant Then worked no more than

 

graph 55. Plaintiff Then was paid at a rate of

$8.42 per hour, which was above the required New York City minimum wage rate for tipped
food service workers when Then began work in November 2017; though may have been below

the required rate by 2019.

56. Defendant denies the allegations in p
workers were paid at a rate of $8.42 per hour,
minimum wage rate for tipped food service wa
though may have been below the required rate

57. Defendant lacks knowledge or informe
the allegations in paragraph 57.

58. Defendant denies the allegations in pai

59. Defendant denies the allegations in pa
on a daily basis, through records of customer ¢
accounted for over 90% of the payments, and
employees of that day. All tips, both electronic

agraph 56. Plaintiff Then and all othet delivery
hich was above the required New York City

rkers when Then began work in November 2017;

by 2019.

ition sufficient to form a belief about the truth of

agraph 58.

tagraph 59. Defendant accounted for Then’s tips
lectronic payments, which included tips, and
from the cash tip deposits made from the delivery
and cash, were totaled daily at close of business

 

and distributed evenly among delivery ee of that day.

60. Defendant denies the allegations in p
records and processes for determining Plaintifi

agraph 60. Defendant maintained sufficient
f Then’s wages and tips.

61. Defendant denies the allegations in paragraph 61. On or about April 19, 2019, Plaintiff

Then met with defendant to arrange a settlem

nt to this matter, after which Then signed a

written agreement and accepted $3000 from Defendant. Plaintiff Then fully understood the
terms and conditions of the agreement, as both parties are fluent in the Chinese language, and

signed it on his own accord and without coercion.

62. Defendant admits the allegations in paragraph 62.

 

 
      

63.
64,
65.
66.
67.
68.
FLSA COL
69.
the d
70.
the a

71.
thea

FIRST CAI
VIOLATIG

72.

73.
' thea

74,

75.
the a

76.
the a

71.

78.
the al

SECOND C

Case 1:19-cv-10089-LGS Document 10 Filed 11/20/19 Page 6 of 9

Defendant admits the allegations in paragraph 63.
Defendant denies the allegations in paragraph 64.
Defendant admits the allegations in paragraph 65
Defendant admits the allegations in paragraph 66.
Defendant admits the allegations in paragraph 67..

Defendant admits the allegations in paragraph 68.

J,LECTIVE ACTION CLAIMS

Defendant lacks knowledge or information sufficient to form a belief about the truth of
llegations in paragraph 69.

Defendant lacks knowledge or information sufficient to form a belief about the truth of
Hegations in paragraph 70.

Defendant lacks knowledge or information sufficient to form a belief about the truth of
llegations in paragraph 71,

USE OF ACTION
IN OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

Defendant lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 72.

Defendant lacks knowledge or information sufficient to form a belief about the truth of
llegations in paragraph 73.

Defendant admits the allegations in paragraph 74.

Defendant lacks knowledge or information sufficient to form a belief about the truth of
legations in paragraph 75.

Defendant lacks knowledge or information sufficient to form a belief about the truth of
legations in paragraph 76.

| Defendant denies the allegations in paragraph 77.

Defendant lacks knowledge or information sufficient to form a belief about the truth of
legations in paragraph 78.

AUSE OF ACTION

VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

 
 

Case 1:19-cv-10089-LGS Documen

79.
the allegations in paragraph 79

80.
of 40 hours per week.

81.

82.
the allegations in paragraph 82.

THIRD CAUSE OF ACTION

VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

83.
the allegations in paragraph 83.

84.

the rate and method of any compensation in ex:

85, Defendant lacks knowledge or informa’
the allegations in paragraph 85.

86.

87.
the allegations in paragraph 87.

FOURTH CAUSE OF ACTION
VIOLATION OF THE OVERTIME PROVISIONS

88.
the allegations in paragraph 88.

89.

hours in a work week.

90.
hours in a work week.

Defendant denies the allegations in patagraph 81.

Defendant denies the allegations in patagraph 86.

em

10 Filed 11/20/19 Page 7 of 9

Defendant lacks knowledge or information sufficient to form a belief about the truth of

|

Defendant denies the allegations in paragraph 80. Plaintiff Then never worked in excess

Defendant lacks knowledge or information sufficient to form a belief about the truth of

Defendant lacks knowledge or information sufficient to form a belief about the truth of

 

Defendant denies the allegations in par, agraph 84. Rui An Wang never had the power to
hire or fire Plaintiff Then, or control the terms or conditions of his employment, or d

étermine
-hange for Plaintiff Then’s services. |

ion sufficient to form a belief about the truth of

Defendant lacks knowledge or information sufficient to form a belief about the truth of

OF THE NEW YORK STATE LABOR LAW

Defendant lacks knowledge or information sufficient to form a belief about the truth of

Defendant denies the allegations in paragraph 89. Plaintiff Then never worked over 40

Defendant denies the allegations in para praph 90. Plaintiff Then never worked over 40

 

 
 

0 ee,

C

91.
the al

FIFTH CAI
VIOLATIO
COMMISS

92.

 

ase 1:19-cv-10089-LGS Document10 Filed 11/20/19 Page 8 of 9

Defendant lacks knowledge or information sufficient to form a belief about the truth of
legations in paragraph 91.

USE OF ACTION .
IN OF THE SPREAD OF HOURS WAGE ORDER OF THE NEW YORK

JONER OF LABOR

Defendant lacks kriowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 92.

93,
(one
resul
Nov;

2019.

94.

95.

Defendant denies the allegations in paragraph 93. Plaintiff Then’s spread of hours pay
hour extra pay per day) was factored into and included in his $80 per day wage, and

ted in wages at or above basic minimum wage rates when Plaintiff Then began work in
ember 2017; but which may have resulted in wages below basic minimum wage rates by

)
Defendant denies the allegations in paragraph 94.

Defendant lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 95.

SIXTH CA
VIOLATI(
YORK LA

96.
the

97.

98.
wit

USE OF ACTION
DN OF THE NOTICE AND RECORDKEEPING REQUIREMENTS OF THE NEW

BOR LAW

Defendant lacks knowledge or information sufficient to form a belief about the truth of
allegations in paragraph 96.

Defendant admits the allegations in paragraph 97.
Defendant denies the allegations in paragraph 98. Defendant provided Plaintiff Then

ith $3000 as settlement for this matter on or around April 19, 2019, to which Then agreed.

 

SEVENT]
ON OF THE WAGE STATEMENTS PROVISIONS OF THE NEW YORK LABOR

VIOLAT
LAW

99.

the

H CAUSE OF ACTION

Defendant lacks knowledge or information sufficient to form a belief about the truth of
allegations in paragraph 99.

 
 

 

Case 1:19-cv-10089-LGS Document

100. Defendant admits the allegations in p

101.
with $3000 as settlement for this matter on o

EIGHTH CAUSE OF ACTION
RECOVERY OF EQUIPMENT COSTS

102. Defendant lacks knowledge or information §
allegations in paragraph 102.

103. Defendant lacks knowledge or information s
allegations in paragraph 103.

104. Defendant lacks knowledge or information §
allegations in paragraph 104.

WHEREFORE defendant asks this Court to dismiss
judgment in favor of Defendant.

The statements contained herein are true to the best of Defendant’s knowledge.

ii /22 [2019
Defendant's signature: PAZ

Date:

aragraph 100.

10 Filed 11/20/19 Page 9 of 9

|
Defendant denies the allegations in pene 101. Defendant provided Plaintiff Then

around April 19, 2019, to which Then agreed.

ufficient to form a belief about the truth of the

ufficient to form a belief about the truth of the

ufficient to form a belief about the truth of the

the complaint against Defendant and ‘enter

 

Defendant’s printed name: Quy, } Ao War
Address: 12> CHurRa $"
MEW YORK
U2- so

Telephone:

 

 
